BarNArd, P. J.:
It is provided by law that boards of supervisors may make rules for the conduct of their proceedings. (Chap. 482, Laws of 1875.) It was a rule of the board, duly adopted, that a motion for reconsideration may be made by any member; but that no such motion should be in order unless made on the same day or on the next day following the decision proposed to be reconsidered, unless by unanimous consent.
On the 2d day of January, 1884, a resolution was offered appointing one Bunch as librarian for the year commencing 1st January, 1884. An amendment was proposed that the relator be appointed instead of Kinch.
The amendment was carried. On the next day a reconsideration was moved and carried. On the 7th of January, 1884, Kinch was appointed. The procedure was in entire accordance with the rules, and any appointment would be subject to them. They are a law to the supervisors and to all persons dealing with them. All contracts implied from a resolution are subject to the right to change it by another resolution passed in accordance with the rules of the board; otherwise a minority might bind immutably a majority temporarily absent by a resolution or other enactment. The order should be affirmed, with costs.
Pratt, J., concurred; DykmaN, J., not sitting.
Order refusing writ of mcmdamus affirmed, with costs.